     Case 2:18-cv-01827-TLN-JDP Document 60 Filed 12/22/20 Page 1 of 6


 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10
       DE’VON-SAMUEL JAMES-                           Case No. 2:18-cv-01827-TLN-JDP (PC)
11     SINGLETON PERKINS,
                                                      FINDINGS AND RECOMMENDATIONS
12                   Plaintiff,                       THAT PLAINTIFF’S MOTIONS FOR
                                                      PARTIAL SUMMARY JUDGMENT BE
13           v.                                       DENIED

14     D. BAUGHMAN, et al.,                           ECF Nos. 38 & 39

15                   Defendants.                      OBJECTIONS, IF ANY, DUE WITHIN
                                                      FOURTEEN DAYS
16

17         Plaintiff is a state prisoner proceeding with counsel in this civil rights action brought under

18   42 U.S.C. § 1983. He alleges that defendants were deliberately indifferent toward his serious

19   medical needs after an out-of-prison operation in January 2018. ECF No. 17 at 6-10. Before a

20   scheduling order was set or any discovery conducted, plaintiff filed two motions for summary

21   judgment, one against defendant O’Reilly and another against defendant Soltanian-Zadeh. ECF

22   Nos. 38 & 39. On October 13, 2020, I recommended that plaintiff’s motion for summary

23   judgment against O’Reilly be denied.1 ECF No. 49. In his objections to those recommendations,

24   plaintiff stated that he had never received a copy of O’Reilly’s opposition. ECF No. 53 at 1.

25   Based on that representation, I vacated my recommendations and gave plaintiff an extension of

26   time to file a reply to O’Reilly’s opposition. ECF No. 56. Plaintiff has now filed replies to both

27          1
               Those recommendations did not address the motion against Soltanian-Zadeh since it was
28   not yet fully briefed.
                                                    1
     Case 2:18-cv-01827-TLN-JDP Document 60 Filed 12/22/20 Page 2 of 6


 1   O’Reilly and Soltanian-Zadeh’s oppositions. ECF Nos. 55 & 59. Both motions are ripe for

 2   disposition and, for the reasons stated below, I recommend that both be denied.

 3   I.     Legal Standards

 4          A.      Summary Judgment

 5          Summary judgment is appropriate where there is “no genuine dispute as to any material

 6   fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); Washington

 7   Mutual Inc. v. United States, 636 F.3d 1207, 1216 (9th Cir. 2011). An issue of fact is genuine

 8   only if there is sufficient evidence for a reasonable fact finder to find for the non-moving party,

 9   while a fact is material if it “might affect the outcome of the suit under the governing law.”

10   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); Wool v. Tandem Computers, Inc., 818

11   F.2d 1422, 1436 (9th Cir. 1987).

12          Rule 56 allows a court to grant summary adjudication, also known as partial summary

13   judgment, when there is no genuine issue of material fact as to a claim or portion of that claim.

14   See Fed. R. Civ. P. 56(a); Lies v. Farrell Lines, Inc., 641 F.2d 765, 769 n.3 (9th Cir. 1981) (“Rule

15   56 authorizes a summary adjudication that will often fall short of a final determination, even of a

16   single claim . . . .”) (internal quotation marks and citation omitted). The standards that apply on a

17   motion for summary judgment and a motion for summary adjudication are the same. See Fed. R.

18   Civ. P. 56(a), (c); Mora v. Chem-Tronics, 16 F. Supp. 2d 1192, 1200 (S.D. Cal. 1998).

19          Each party’s position must be supported by (1) citing to particular portions of materials in

20   the record, including but not limited to depositions, documents, declarations, or discovery; or
21   (2) showing that the materials cited do not establish the presence or absence of a genuine dispute

22   or that the opposing party cannot produce admissible evidence to support the fact. See Fed. R.

23   Civ. P. 56(c)(1) (quotation marks omitted). The court may consider other materials in the record

24   not cited to by the parties, but it is not required to do so. See Fed. R. Civ. P. 56(c)(3); Carmen v.

25   San Francisco Unified School Dist., 237 F.3d 1026, 1031 (9th Cir. 2001); see also Simmons v.

26   Navajo County, Ariz., 609 F.3d 1011, 1017 (9th Cir. 2010).
27         “The moving party initially bears the burden of proving the absence of a genuine issue of

28   material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). To meet its burden, “the
                                                        2
     Case 2:18-cv-01827-TLN-JDP Document 60 Filed 12/22/20 Page 3 of 6


 1   moving party must either produce evidence negating an essential element of the nonmoving

 2   party’s claim or defense or show that the nonmoving party does not have enough evidence of an

 3   essential element to carry its ultimate burden of persuasion at trial.” Nissan Fire & Marine Ins.

 4   Co., Ltd. v. Fritz Cos., Inc., 210 F.3d 1099, 1102 (9th Cir. 2000). If the moving party meets this

 5   initial burden, the burden then shifts to the non-moving party “to designate specific facts

 6   demonstrating the existence of genuine issues for trial.” In re Oracle Corp. Sec. Litig., 627 F.3d

 7   376, 387 (citing Celotex Corp., 477 U.S. at 323). The non-moving party must “show more than

 8   the mere existence of a scintilla of evidence.” Id. (citing Anderson v. Liberty Lobby, Inc., 477

 9   U.S. 242, 252 (1986)). However, the non-moving party is not required to establish a material

10   issue of fact conclusively in its favor; it is sufficient that “the claimed factual dispute be shown to

11   require a jury or judge to resolve the parties’ differing versions of the truth at trial.” T.W.

12   Electrical Serv., Inc. v. Pacific Elec. Contractors Assoc., 809 F.2d 626, 630 (9th Cir. 1987).

13          The court must apply standards consistent with Rule 56 to determine whether the moving

14   party has demonstrated there to be no genuine issue of material fact and that judgment is

15   appropriate as a matter of law. See Henry v. Gill Indus., Inc., 983 F.2d 943, 950 (9th Cir. 1993).

16   “[A] court ruling on a motion for summary judgment may not engage in credibility

17   determinations or the weighing of evidence.” Manley v. Rowley, 847 F.3d 705, 711 (9th Cir.

18   2017) (citation omitted). The evidence must be viewed “in the light most favorable to the

19   nonmoving party” and “all justifiable inferences” must be drawn in favor of the nonmoving party.

20   Orr v. Bank of America, NT & SA, 285 F.3d 764, 772 (9th Cir. 2002); accord Addisu v. Fred
21   Meyer, Inc., 198 F.3d 1130, 1134 (9th Cir. 2000).

22          B.      Deliberate Indifference to Serious Medical Needs

23          “[T]o maintain an Eighth Amendment claim based on prison medical treatment, an inmate

24   must show ‘deliberate indifference to serious medical needs.’” Jett v. Penner, 439 F.3d 1091,

25   1096 (9th Cir. 2006) (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)). The two-part test for

26   deliberate indifference requires the plaintiff to show (1) “‘a serious medical need’ by
27   demonstrating that ‘failure to treat a prisoner’s condition could result in further significant injury

28   or the unnecessary and wanton infliction of pain,’” and (2) that “the defendant’s response to the
                                                         3
     Case 2:18-cv-01827-TLN-JDP Document 60 Filed 12/22/20 Page 4 of 6


 1   need was deliberately indifferent.” Jett, 439 F.3d at 1096 (quoting McGuckin v. Smith, 974 F.2d

 2   1050, 1059 (9th Cir. 1992), overruled on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d

 3   1133, 1136 (9th Cir. 1997) (en banc) (internal quotations omitted)). “This second prong—

 4   defendant’s response to the need was deliberately indifferent—is satisfied by showing (a) a

 5   purposeful act or failure to respond to a prisoner’s pain or possible medical need and (b) harm

 6   caused by the indifference.” Id. (citing McGuckin, 974 F.2d at 1060). Indifference may be

 7   manifest “when prison officials deny, delay or intentionally interfere with medical treatment, or it

 8   may be shown by the way in which prison physicians provide medical care.” Id. When a

 9   prisoner alleges a delay in receiving medical treatment, the delay must have led to further harm

10   for the prisoner to make a claim of deliberate indifference to serious medical needs. See

11   McGuckin, 974 F.2d at 1060 (citing Shapely v. Nevada Bd. of State Prison Comm’rs, 766 F.2d

12   404, 407 (9th Cir. 1985)).

13           “Deliberate indifference is a high legal standard.” Toguchi v. Chung, 391 F.3d 1051,

14   1060 (9th Cir. 2004). “Under this standard, the prison official must not only ‘be aware of the

15   facts from which the inference could be drawn that a substantial risk of serious harm exists,’ but

16   that person ‘must also draw the inference.’” Id. at 1057 (quoting Farmer, 511 U.S. at 837). “If a

17   prison official should have been aware of the risk, but was not, then the official has not violated

18   the Eighth Amendment, no matter how severe the risk.” Id. (quoting Gibson v. County of

19   Washoe, 290 F.3d 1175, 1188 (9th Cir. 2002)). “A showing of medical malpractice or negligence

20   is insufficient to establish a constitutional deprivation under the Eighth Amendment.” Id. at 1060.
21   “[E]ven gross negligence is insufficient to establish a constitutional violation.” Id. (citing Wood

22   v. Housewright, 900 F.2d 1332, 1334 (9th Cir. 1990)). Additionally, a difference of opinion

23   between an inmate and prison medical personnel—or between medical professionals—on

24   appropriate medical diagnosis and treatment is not enough to establish a deliberate indifference

25   claim. See Toguchi, 391 F.3d at 1058; Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989).

26
27

28
                                                        4
     Case 2:18-cv-01827-TLN-JDP Document 60 Filed 12/22/20 Page 5 of 6


 1   II.    Analysis

 2          Plaintiff alleges that O’Reilly and Soltanian-Zadeh were deliberately indifferent toward

 3   his serious medical needs. He claims that O’Reilly “manhandled” him and transported him back

 4   to prison after the operation, even though he was vomiting blood. ECF No. 17 at 6. He claims

 5   that Soltanian-Zadeh, who was the on-call physician at the prison, chose not to admit him to the

 6   infirmary despite his symptoms. Id. at 10. Plaintiff alleges his symptoms persisted for several

 7   days, and that a different provider at the prison eventually diagnosed him with a punctured

 8   esophagus. Id. at 10-11. Both defendants have denied plaintiff’s allegations. ECF No. 35 at 3;

 9   ECF No. 41 at 2.

10          Plaintiff’s motions for summary judgment are premature. Motions for summary judgment

11   can be filed at any time but are disfavored when submitted before the parties have had adequate

12   time to conduct discovery. Celotex, 477 U.S. at 322 (“[T]he plain language of Rule 56(c)

13   mandates the entry of summary judgment, after adequate time for discovery . . . .”). Plaintiff filed

14   both motions before a scheduling order had been entered and before any discovery had been

15   conducted. Discovery in this case remains open and is not slated to close until January 1, 2021.

16   ECF No. 43.

17          Additionally, neither motion shows that no genuine dispute of material fact exists as to

18   whether defendants were deliberately indifferent. Plaintiff’s motion against O’Reilly is supported

19   only by his own declaration and several prison grievances. ECF No. 39 at 3-8. The grievance

20   documents do not show whether prison officials substantiated the
21   claims made therein. Plaintiff’s motion against Soltanian-Zadeh is similarly unsupported. He has

22   attached several medical documents, but none establish that Soltanian-Zadeh was deliberately

23   indifferent to his medical needs. The motions themselves amount to nothing more than

24   recitations of the claims in the complaint. As the movant, it is plaintiff’s burden to establish that

25   defendants violated his rights; he has not carried that burden. See Moralez v. Wal-Mart Stores,

26   Inc., No. C 17-05127 WHA, 2018 U.S. Dist. LEXIS 185049, *6, 2018 WL 5458767 (N.D. Cal.
27   2018) (“The conclusory assertions in plaintiff's declaration are insufficient to carry her burden on

28   summary judgment. Plaintiff’s self-serving testimony can also reasonably be doubted in light of
                                                        5
     Case 2:18-cv-01827-TLN-JDP Document 60 Filed 12/22/20 Page 6 of 6


 1   her failure to submit supporting documents with her motion for summary judgment . . . .”). The

 2   deadline for dispositive motions is April 2, 2021. ECF No. 43. These recommendations, if

 3   adopted, do not foreclose future motions for summary judgment.

 4            For the foregoing reasons, IT IS HEREBY RECOMMENDED that plaintiff’s motions for

 5   summary judgment, ECF Nos. 38 & 39, be DENIED without prejudice.

 6            These findings and recommendations are submitted to the United States District Judge

 7   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days of

 8   being served with these findings and recommendations, any party may file written objections with

 9   the court and serve a copy on all parties. Such a document should be captioned “Objections to

10   Magistrate Judge’s Findings and Recommendations.” Failure to file objections within the

11   specified time may waive the right to appeal the District Court’s order. Turner v. Duncan, 158

12   F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

13   IT IS SO ORDERED.
14

15   Dated:      December 22, 2020
                                                       JEREMY D. PETERSON
16                                                     UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                       6
